DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 07/27/2017.
This action is in response to amendments and remarks filed on 03/25/2021. In the current amendments, claims 9 and 12 were previously cancelled, claims 17-18 and 21 are currently cancelled, and claims 23-26 are added. Claims 1-8, 10-11, 13-16, 19-20, and 22-26 are pending and have been examined.
In response to amendments and remarks filed on 03/25/2021, the 35 U.S.C. 112(f) claim interpretation of claim 22 made in the previous Office Action has been withdrawn.
In response to amendments and remarks filed on 03/25/2021, the 35 U.S.C. 112(a) rejection to claims 1-8, 10-11, 13-22 made in the previous Office Action has been withdrawn.




Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 19 and 20 recite “one or more machine-readable media”; however, this recitation does not have proper antecedent basis in the Specification.

Claim Interpretation
Claim 19 recites “one or more machine-readable media.” According to MPEP 608.01(l), “In establishing a disclosure, applicant may rely not only on the description and drawing as filed but also on the claims present on the filing date of the application if their content justifies it.” Original claim 20, present on the filing date of the application, identifies that “one or more machine-readable media” is “non-transitory.” As such, the recitation of “one or more machine-readable media” in claim 19 has been interpreted as being “non-transitory” in accordance with the disclosure.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the trajectory planning neural network is configured not to maintain memory of predicted locations in the planned trajectory...” (emphasis added) in claim 24. 

Upon a review of the Specification, the corresponding structure is found in paragraph [0010] & [0049]: 
[0010]: “Some implementations of the subject matter disclosed herein include a computing system for planning a trajectory of a vehicle. The system can include a memory configured to store waypoint data indicating one or more waypoints, each waypoint representing a previously traveled location of the vehicle or a location in a planned trajectory for the vehicle, one or more computers, and one or more storage devices storing instructions that when executed cause the one or more computers to implement a trajectory planning neural network and a trajectory management system.”

[0049]: “The neural network system can be conditioned on previously selected waypoints in a planned trajectory by processing an input that represents the previously selected waypoints, rather than maintaining such information in internal memory of the neural network system. The use of external memory can thus reduce the size and complexity of the neural network system as compared to other approaches, and may also reduce the complexity of training the neural network system and the computational expense required to determine waypoints for a planned trajectory.”




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation in claim 24 presented in Section 8 of the Office Action invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The disclosure of the present Office Action does not provide sufficient description of the corresponding structure for performing the entire claim function associated with the generic modifier. Specification [0010] discloses that a trajectory planning neural network is implemented by a computer; however, it does not identify the algorithm that implements the function of “not to maintain memory of predicted locations in the planned trajectory” in claim 24. While Specification [0049] identifies “rather than maintaining such information in internal memory of the neural network system,” this description 
Therefore, claims 24 is rejected under 35 U.S.C. 112(a) for lack of written description. See MPEP 2181, subsection II (“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a). See MPEP § 2163.03, subsection VI.”).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation in claim 24 presented in Section 8 of the Office Action invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The disclosure of the present Office Action does not provide sufficient description of the corresponding structure for performing the entire claim function associated with the generic modifier. Specification [0010] discloses that a trajectory planning neural network is implemented by a computer; however, it does not identify the algorithm that implements the function of “not to maintain memory of 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2181, subsection II (“To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure corresponding to a 35 U.S.C. 112(f) claim limitation for a computer-implemented function must include the algorithm needed to transform the general purpose computer or microprocessor disclosed in the specification”).

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-11, 13, 16, 19-20, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Berntorp et al. (US 9,989,964 B2) in view of Julian et al. (“Neural Network Guidance for UAVs”).
Any limitation that recites “or” has been interpreted as requiring only one of the alternatives and not all of the alternatives listed in the claim.
Regarding Claim 1,
Berntorp et al. teaches a computer-implemented method for training a trajectory planning neural network, the method comprising (Col. 11 lines 50-59 teaches training a trajectory planning neural network; Col. 13 lines 28-39 teaches computer-implemented): 
obtaining, by a neural network training system, a plurality of training data sets, wherein each training data set includes (Fig. 6 and Col. 11 lines 50-59: “the deep neural network includes two parts. The first part is an encoder subnetwork 610, which encodes the time-series signal 611 in a representation 601 indicative of the constraints on the motion of the vehicle, which enables efficient path planning. The second part includes a decoder 55 subnetwork 620, which is trained to produce the reference trajectory 621 from the information 601 indicative of the constraints on the motion of the vehicle. Both the encoder and decoder networks are realized as recurrent neural networks 611” teaches a neural network training system using a deep neural network that includes two parts- encoder and decoder- both implemented as recurrent neural networks in which the decoder neural network is trained by representation 601 (corresponds to training data sets) produced by the encoder neural network):
(i) a first training input that identifies respective locations of a training vehicle along a trajectory of the training vehicle at one or more past time steps, (ii) a second training input that characterizes at least one of (a) environmental data that represents an environment of the training vehicle (Fig. 6 and Col. 12 lines 1-14: “At each time instance, the sensor measurements 612, for example, as described in relation with FIG. 4D, or images from a camera or three-dimensional point coordinates from a LIDAR, or one of the two combined with GPS information and destinations, captured by the sensing devices equipped in the machine and given by the car-navigation system, together with position information are inputted to the encoder network. The encoder network processes the data through layers of neural computations, which consists of inner product and rectified linear unit nonlinearity operations. The output of the encoder network at each time instance is an abstract representation of the surroundings that can be used by the decoder network to generate a reference trajectory” teach that the training data representation 601 (training data sets) contains data about position information (location information) of a training vehicle during past time steps (Fig. 6 teaches the information is from past time points t= -2 or t = -1) and sensor or image data that describe the surrounding environment of the vehicle)
or (b) navigation data that represents a navigation route for the training vehicle (Col. 7 lines 5-14: “The path-planning system 130 takes a sequence of sensor signals 121 and produces a time-series signal 131. The memory 140 provides a neural network 141 to the path-planning system 130, which determines a reference trajectory 132. In addition, a desired waypoint, i.e., an intermediate desired position, can also be given to the neural network, in addition to the sensor inputs. The waypoint has the purpose of guide the chosen trajectory to a desired path. In another embodiment, the waypoints are also given for the purpose of training the network” teaches waypoint data (navigation data) that represents a navigation route for the training vehicle is used as training data to train the neural network),
and (iii) a target output that identifies a target location of the training vehicle along the trajectory at a future time step that follows the one or more past time steps (Col. 12 lines 33-36: “The training 710 uses a training set of sequences of sensor inputs 701 and corresponding desired trajectories 702 to produce the weights 720 of the RNNs” teaches training data include desired trajectories (target output) that identify target locations at a future time step); and
training, by the neural network training system in a training phase and using a supervised machine-learning technique, the trajectory planning neural network on the plurality of training data sets Col. 12 lines 32-38: “FIG. 7 shows a schematic of training the neural network according to some embodiments. The training 710 uses a training set of sequences of sensor inputs 701 and corresponding desired trajectories 702 to produce the weights 720 of the RNNs. In general, training an artificial-neural-network comprises applying a training algorithm, sometimes referred to as a "learning" algorithm” and Col. 13 lines 10-15: “The mismatching between the generated trajectory and the desired trajectory provides a supervised signal for updating the neural network weights. The training can be achieved via an off-the-shelf feedforward neural network training algorithm such as the stochastic gradient descent with momentum algorithm” teach training the neural network using a supervised machine-learning technique),
...wherein, after completion of the training phase, the trajectory planning neural network is enabled to process neural network inputs indicative of past locations of an autonomous or semi-autonomous vehicle to plan a trajectory for the autonomous or semiautonomous vehicle by predicting locations for the autonomous or semi-autonomous vehicle to travel along the planned trajectory (Col. 4 lines 53-56: “As used herein, a vehicle can be any vehicle that is capable of sensing its environment and navigating without human input. Examples of such a vehicle include autonomous and semi-autonomous cars” teaches autonomous or semi-autonomous vehicle; Fig. 4A and Col. 3 lines 20-31: “The method includes generating, using at least one sensor, a time-series signal indicative of a variation of the environment in vicinity of the vehicle with respect to a motion of the vehicle; selecting from a memory a neural network trained to transform time-series signals to reference trajectories of the vehicle; submitting the time-series signal to the neural network to produce a reference trajectory as a function of time that satisfies time and spatial constraints on a position of the vehicle; determining a motion trajectory tracking the reference trajectory while satisfying constraints on the motion of the vehicle; and controlling the motion of the vehicle to follow the motion trajectory” teach selecting a trained neural network (corresponds to after neural network training is completed), and Fig. 6 and Col. 12 lines 1-14).
Berntorp et al. does not appear to explicitly teach including adjusting values of internal parameters of the trajectory planning neural network using an error between predictions of the trajectory planning neural network and target outputs of the plurality of training data sets.
However, Julian et al. teaches including adjusting values of internal parameters of the trajectory planning neural network using an error between predictions of the trajectory planning neural network and target outputs of the plurality of training data sets (pg. 6 first full paragraph: “There are a number of gradient descent methods that can optimize the parameters of the network. We used AdaMax optimization because it requires very little tuning and minimizes loss very quickly” and pg. 6 second full paragraph: “The error between the training labels and predictions is calculated and used to generate the loss and update the weights of the network through the AdaMax optimization” teach training the neural network includes updating (adjusting) the weights (internal parameters) based on the loss (error between prediction and target); pg. 13 first full paragraph: “We present a viable method for creating a UAV guidance system that computes time optimal trajectories to waypoints using 5KB of memory” teaches trajectory planning).
Berntorp et al. and Julian et al. are analogous art because they are directed to trajectory generation for vehicles.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate including adjusting values of internal parameters of the trajectory planning neural network using an error between predictions of the trajectory planning neural network and target outputs of the plurality of training data sets as taught by Julian et al. to the disclosed invention of Berntorp et al.

Regarding Claim 2,
Berntorp et al. in view of Julian et al. teaches the method of claim 1.
Berntorp et al. further teaches wherein, for each training data set in at least a subset of the plurality of training data sets, the target output of the training data set identifies an actual location of a human-operated vehicle at a time that corresponds to the future time step (Col. 13 lines 20-22: “Furthermore, the structure of the recurrent neural network ensures that the future trajectory can be learned by observing the past trajectory” teaches future trajectory that follows past trajectory (path) of the vehicle, which corresponds to past locations of the vehicle; Col. 7 lines 9-11: “In addition, a desired waypoint, i.e., an intermediate desired position, can also be given to the neural network, in addition to the sensor inputs” teaches a target waypoint output that identifies a target location at a future time; Col. 6 lines 17-21: “FIG. 1D shows a block diagram of a system 99 for controlling a vehicle according to some embodiments of the invention. The vehicle can be any type of system intended to be executed autonomously or semi-autonomously. The system can include a human operator 110” teaches an operator (driver) of the human-operated vehicle).
Regarding Claim 3,
Berntorp et al. in view of Julian et al. teaches the method of claim 2.
Berntorp et al. further teaches wherein, for each training data set in at least the subset of the plurality of training data sets, the second training input characterizes navigation data that represents a route that was prescribed for a driver of the human-operated vehicle to follow and that was traversed by the vehicle (Col. 7 lines 5-14: “The path-planning system 130 takes a sequence of sensor signals 121 and produces a time-series signal 131. The memory 140 provides a neural network 141 to the path-planning system 130, which determines a reference trajectory 132. In addition, a desired waypoint, i.e., an intermediate desired position, can also be given to the neural network, in addition to the sensor inputs. The waypoint has the purpose of guide the chosen trajectory to a desired path. In another embodiment, the waypoints are also given for the purpose of training the network” teaches waypoint data (navigation data) that represents a navigation route for the training vehicle is used as training data to train the neural network; Col. 6 lines 17-21: “FIG. 1D shows a block diagram of a system 99 for controlling a vehicle according to some embodiments of the invention. The vehicle can be any type of system intended to be executed autonomously or semi-autonomously. The system can include a human operator 110” teaches an operator (driver) of the human-operated vehicle).
Regarding Claim 4,
Berntorp et al. in view of Julian et al. teaches the method of claim 3.
Berntorp et al. further teaches for each training data set in at least the subset of the plurality of training data sets, the second training input further characterizes environmental data that represents a current state of the environment of the human-operated vehicle (Col. 12 lines 32-36: “FIG. 7 shows a schematic of training the neural network according to some embodiments. The training 710 uses a training set of sequences of sensor inputs 701 and corresponding desired trajectories 702 to produce the weights 720 of the RNNs” and Col. 7 lines 36-43: “The method generates 170a time-series signal 171 indicative of a variation of the environment in vicinity of the vehicle with respect to a motion of the vehicle. A sequence of measurements of at least one sensor is used 170 to produce a time-series signal 171. The time-series signal 171 can be generated from measurements of various sensors of the vehicle and can include information about objects and environment surrounding the vehicle” teach the sensor input as the training set to train the neural network in which the sensor input describes environment surrounding the vehicle; Col. 6 lines 17-21: “FIG. 1D shows a block diagram of a system 99 for controlling a vehicle according to some embodiments of the invention. The vehicle can be any type of system intended to be executed autonomously or semi-autonomously. The system can include a human operator 110” teaches an operator (driver) of the human-operated vehicle).
Regarding Claim 5,
Berntorp et al. in view of Julian et al. teaches the method of claim 1.
Berntorp et al. further teaches wherein, for each training data set in at least a subset of the plurality of training data sets: the target output of the training data set identifies a location of a virtual vehicle that was driven in a simulated environment at a time that corresponds to the future time step (Col. 13 lines 20-22: “Furthermore, the structure of the recurrent neural network ensures that the future trajectory can be learned by observing the past trajectory” teaches future trajectory that follows past trajectory (path) of the vehicle, which corresponds to past locations of the vehicle; Col. 7 lines 9-11: “In addition, a desired waypoint, i.e., an intermediate desired position, can also be given to the neural network, in addition to the sensor inputs” teaches a target waypoint output that identifies a target location at a future time; Col. 13 lines 23-27: “Training of the networks can also be done using simulated data that mimics different driving styles. With such an approach, although not perfectly matching real drivers, the training phase and the amount of data collection can be significantly decreased” teaches that the training data can be obtained from simulated data that mimic different driving styles, which corresponds to virtual data from a virtual vehicle);
and the second training input characterizes navigation data that represents a route that was prescribed for an automated agent of the virtual vehicle to follow while driving in the simulated environment and that was traversed by the virtual vehicle (Col. 7 lines 5-14: “The path-planning system 130 takes a sequence of sensor signals 121 and produces a time-series signal 131. The memory 140 provides a neural network 141 to the path-planning system 130, which determines a reference trajectory 132. In addition, a desired waypoint, i.e., an intermediate desired position, can also be given to the neural network, in addition to the sensor inputs. The waypoint has the purpose of guide the chosen trajectory to a desired path. In another embodiment, the waypoints are also given for the purpose of training the network” teaches waypoint data (navigation data) that represents a navigation route for the training vehicle is used as training data to train the neural network; Col. 13 lines 23-27: “Training of the networks can also be done using simulated data that mimics different driving styles. With such an approach, although not perfectly matching real drivers, the training phase and the amount of data collection can be significantly decreased” teaches that the training data can be obtained from simulated data that mimic different driving styles, which corresponds to virtual data from an automated operator (agent) of the virtual vehicle).
Regarding Claim 6,
Berntorp et al. in view of Julian et al. teaches the method of claim 1.
Berntorp et al. further teaches wherein: for each training data set in at least a first subset of the plurality of training data sets, the target output of the training data set identifies an actual location of a human-operated vehicle at a time that corresponds to the future time step (Col. 12 lines 32-36: “FIG. 7 shows a schematic of training the neural network according to some embodiments. The training 710 uses a training set of sequences of sensor inputs 701 and corresponding desired trajectories 702 to produce the weights 720 of the RNNs” and Col. 7 lines 36-43: “The method generates 170a time-series signal 171 indicative of a variation of the environment in vicinity of the vehicle with respect to a motion of the vehicle. A sequence of measurements of at least one sensor is used 170 to produce a time-series signal 171. The time-series signal 171 can be generated from measurements of various sensors of the vehicle and can include information about objects and environment surrounding the vehicle” teach the sensor input as the training set to train the neural network in which the sensor input describes environment surrounding the vehicle; Col. 7 lines 20-23: “The system 99 can also include a set of controllers 150 for determining a set of control references 151 for tracking the reference trajectory 132. The set of control references are sent to the actuators 160 of the vehicle for execution” teaches Fig. 1D teaches that the vehicle continuously provides information to that informs the actual location of a vehicle at 170 to continuously train the system; Col. 6 lines 17-21: “FIG. 1D shows a block diagram of a system 99 for controlling a vehicle according to some embodiments of the invention. The vehicle can be any type of system intended to be executed autonomously or semi-autonomously. The system can include a human operator 110” teaches an operator (driver) of the human-operated vehicle); 
and for each training data set in at least a second subset of the plurality of training data sets, the target output of the training data set identifies a location of a virtual vehicle that was driven in a simulated environment at another time that corresponds to the future time step (Col. 13 lines 20-22: “Furthermore, the structure of the recurrent neural network ensures that the future trajectory can be learned by observing the past trajectory” teaches future trajectory that follows past trajectory (path) of the vehicle, which corresponds to past locations of the vehicle; Col. 7 lines 9-11: “In addition, a desired waypoint, i.e., an intermediate desired position, can also be given to the neural network, in addition to the sensor inputs” teaches a target waypoint output that identifies a target location at a future time; Col. 13 lines 23-27: “Training of the networks can also be done using simulated data that mimics different driving styles. With such an approach, although not perfectly matching real drivers, the training phase and the amount of data collection can be significantly decreased” teaches that the training data can be obtained from simulated data that mimic different driving styles, which corresponds to virtual data from a virtual vehicle).
Regarding Claim 7,
Berntorp et al. in view of Julian et al. teaches the method of claim 6.
Berntorp et al. further teaches further comprising: identifying that the second subset of the plurality of training data sets models driving behavior for one or more specified driving scenarios; and in response to identifying that the second subset of the plurality of training data sets models behavior for Col. 10 lines 34-41: “According to some embodiments, different neural network can be trained for different driving styles. For example, one neural network can be trained for aggressive driving, another neural network can be trained for normal driving, and yet another one can be trained for cautious driving. For example, different collected data can be labeled as different driving style when training the respective network and the specific network is then targeted to different driving styles” teaches identifying data sets that model driving behavior for a specified driving scenario and include those data set for training).
Regarding Claim 10,
Berntorp et al. in view of Julian et al. teaches the method of claim 1. 
Berntorp et al. further teaches wherein obtaining the plurality of training data sets comprises: selecting a first subset of training data sets with which to train the trajectory planning neural network based on an indication that the second training inputs of the first subset of training data sets characterize environmental data from a first set of sensor channels (Col. 12 lines 32-36: “FIG. 7 shows a schematic of training the neural network according to some embodiments. The training 710 uses a training set of sequences of sensor inputs 701 and corresponding desired trajectories 702 to produce the weights 720 of the RNNs” and Col. 7 lines 36-43: “The method generates 170a time-series signal 171 indicative of a variation of the environment in vicinity of the vehicle with respect to a motion of the vehicle. A sequence of measurements of at least one sensor is used 170 to produce a time-series signal 171. The time-series signal 171 can be generated from measurements of various sensors of the vehicle and can include information about objects and environment surrounding the vehicle” teach the sensor input as the training set to train the neural network in which the sensor input describes environment surrounding the vehicle; Col. 5 line 67 to Col. 6 line 4: “The input data can include derivatives of image frames, LIDAR data, global positioning information (GPS), or sensor data from other sensors, such as inertial sensors, or as combinations of the said input data” teaches first set of sensor channels such as GPS or inertial sensors); 
and selecting a second subset of training data sets with which to train the trajectory planning neural network based on an indication that the second training inputs of the second subset of training data sets characterize environmental data from a second set of sensor channels, wherein the second set of sensor channels includes at least one sensor channel that is not included in the first set of sensor channels (Col. 12 lines 32-36: “FIG. 7 shows a schematic of training the neural network according to some embodiments. The training 710 uses a training set of sequences of sensor inputs 701 and corresponding desired trajectories 702 to produce the weights 720 of the RNNs” and Col. 7 lines 36-43: “The method generates 170a time-series signal 171 indicative of a variation of the environment in vicinity of the vehicle with respect to a motion of the vehicle. A sequence of measurements of at least one sensor is used 170 to produce a time-series signal 171. The time-series signal 171 can be generated from measurements of various sensors of the vehicle and can include information about objects and environment surrounding the vehicle” teach the sensor input as the training set to train the neural network in which the sensor input describes environment surrounding the vehicle; Col. 5 line 67 to Col. 6 line 4: “The input data can include derivatives of image frames, LIDAR data, global positioning information (GPS), or sensor data from other sensors, such as inertial sensors, or as combinations of the said input data” teaches second set of sensor channels such as LIDAR data).
Regarding Claim 11,
Berntorp et al. in view of Julian et al. teaches the method of claim 10. 
Berntorp et al. further teaches wherein the at least one sensor channel that is included in the second set of sensor channels but not in the first set of sensors channels is a light detection and ranging (LIDAR) sensor channel (Col. 5 line 67 to Col. 6 line 4: “The input data can include derivatives of image frames, LIDAR data, global positioning information (GPS), or sensor data from other sensors, such as inertial sensors, or as combinations of the said input data” teaches second set of sensor channels such as LIDAR data).
Regarding Claim 13,
Berntorp et al. in view of Julian et al. teaches the method of claim 1. 
Berntorp et al. further teaches wherein obtaining the plurality of training data sets comprises: identifying a plurality of candidate training data sets; filtering the plurality of candidate training data sets based on one or more criteria; and selecting to train the trajectory planning neural network system on candidate training data sets that satisfy the one or more criteria, to the exclusion of candidate training data sets that do not satisfy the one or more criteria (Col. 10 line 66 to Col. 11 line 7: “FIG. 4D shows an exemplar block diagram 400d of a method to filter and organize the sensor data 409d into a time-series signal according to some embodiments. For example, input signal filter 410d can preprocess and determine new signals by processing IMU, which provides a derivation of the velocity of the vehicle, and GPS information 411d, which provides a position of the vehicle, into a state estimator 420d, to provide more accurate position and velocity information 421d” teaches filtering input sensor data (training data) based on the criterion of creating more accurate position and velocity information and selecting the data that fulfill the criterion).
Regarding Claim 16,
Berntorp et al. in view of Julian et al. teaches the method of claim 1. 
Berntorp et al. further teaches wherein, for each training data set of the plurality of training data sets, the second training input that characterizes at least one of the environmental data or the navigation data was generated by processing at least one of the environmental data or the navigation data using an encoder neural network (Col. 12 lines 1-14: “At each time instance, the sensor measurements 612, for example, as described in relation with FIG. 4D, or images from a camera or three-dimensional point coordinates from a LIDAR, or one of the two combined with GPS information and destinations, captured by the sensing devices equipped in the machine and given by the car-navigation system, together with position information are inputted to the encoder network. The encoder network processes the data through layers of neural computations, which consists of inner product and rectified linear unit nonlinearity operations. The output of the encoder network at each time instance is an abstract representation of the surroundings that can be used by the decoder network to generate a reference trajectory” teaches processing the LIDAR data (environmental data) using an encoder neural network to generate representation of the surroundings (input that characterizes at least one of the environmental data)).
Regarding Claim 19,
Claim 19 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1. Claim 19 is directed to a system that corresponds to the method of claim 1.
Berntorp et al. further teaches a training system comprising: one or more data processing apparatuses; and one or more machine-readable media having instructions stored thereon that, when executed by the one or more data processing apparatuses, cause the one or more data processing apparatuses to perform operations comprising (Col. 13 lines 28-44 teaches one or more data processing apparatuses, non-transitory computer readable storage medium, and instructions).
Regarding Claim 20,
Claim 20 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1. Claim 20 is directed to a non-transitory machine-readable medium that corresponds to the method of claim 1.
Berntorp et al. further teaches one or more non-transitory machine-readable media having instructions stored thereon that, when executed by data processing apparatus, cause the data processing apparatus to perform operations comprising (Col. 13 lines 28-44 teaches one or more data processing apparatuses, non-transitory computer readable storage medium, and instructions).
Regarding Claim 22,
Berntorp et al. in view of Julian et al. teaches the method of claim 1.
Julian et al. further teaches wherein the neural network training system trains the trajectory planning neural network to generate predictions in the form of a set of output scores, wherein each output score corresponds to a respective location of a set of candidate locations in a vicinity of the autonomous or semi-autonomous vehicle, and a value of each output score indicates a likelihood that the autonomous or semi-autonomous vehicle will travel to the respective location that corresponds to the output score (pg. 5 Section III A: “The neural network uses five inputs, one for each of the five state variables of the MDP. The last layer has two outputs, representing the value of the two possible actions. Rather than training these output values to predict raw Q values from the table, the network’s job can be made easier by training it to predict which action is best. This changes the problem from one of regression to classification and motivates the choice of loss function: cross-entropy. With this loss function, the outputs of the network pass through a softmax activation to convert the values to probabilities, which can be trained to represent the probability that an action is optimal for a given state. Therefore, the training labels must be one-hot vectors representing the table’s optimal action for each set of state inputs” teaches processing first and second training inputs through the neural network to generate a set of output probabilities (scores) corresponding to each action according to the internal parameters of the neural network (see pg. 6 first full paragraph); pg. 2 Section II B: “The agent is only allowed two possible actions: to increase or decrease the bank angle” and pg. 3 Section D: “The state is first converted to an x and y coordinate system with the aircraft located at the origin and flying along the x-axis...After updating the position and angles, the relative state is calculated once more, resulting in the next state. However, the transition is not deterministic because the agent may actually be flying faster or slower than expected, or the bank angle may be slightly larger or smaller” teach an action can be either to increase or decrease the bank angle, which pg. 13 second full paragraph discusses autonomous vehicle).
Berntorp et al. and Julian et al. are analogous art because they are directed to trajectory generation for vehicles.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the neural network training system trains the trajectory planning neural network to generate predictions in the form of a set of output scores, wherein each output score corresponds to a respective location of a set of candidate locations in a vicinity of the autonomous or semi-autonomous vehicle, and a value of each output score indicates a likelihood that the autonomous or semi-autonomous vehicle will travel to the respective location that corresponds to the output score as taught by Julian et al. to the disclosed invention of Berntorp et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to train neural networks to guide waypoint navigation because “neural networks have great potential as on-board guidance systems or for generating optimal trajectories” (Julian et al. pg. 13 Section VI).
Regarding Claim 23,
Berntorp et al. in view of Julian et al. teaches the method of claim 1.
Berntorp et al. further teaches wherein training the trajectory planning neural network comprises generating a prediction for a given training data set by processing at once the respective locations of the training vehicle along the trajectory of the training vehicle at the one or more past time steps (Fig. 6 and Col. 12 lines 1-14: “At each time instance, the sensor measurements 612, for example, as described in relation with FIG. 4D, or images from a camera or three-dimensional point coordinates from a LIDAR, or one of the two combined with GPS information and destinations, captured by the sensing devices equipped in the machine and given by the car-navigation system, together with position information are inputted to the encoder network. The encoder network processes the data through layers of neural computations, which consists of inner product and rectified linear unit nonlinearity operations. The output of the encoder network at each time instance is an abstract representation of the surroundings that can be used by the decoder network to generate a reference trajectory” teach that the position (location) information in past time steps, as represented in representation 601 of Fig. 6, is processed at once in the training of the decoder, which is part of the deep neural network).
Regarding Claim 24,
Berntorp et al. in view of Julian et al. teaches the method of claim 1.
Berntorp et al. further teaches wherein the trajectory planning neural network is configured not to maintain memory of predicted locations in the planned trajectory (Col. 12 lines 15-23: “At each time instance, the decoder network 620 takes the representation 601 computed by the encoder network 610 as the input and outputs a reference trajectory. The trajectory can be defined in several ways, e.g., as a sequence 621 of point coordinate, or as a sequence of point coordinates with velocity information, or other combinations. The decoder network 620 generates the point coordinates 621 one by one” teaches that once the decoder network (part of the deep neural network) determines the predicted trajectory locations, the decoder outputs the trajectory instead of maintaining in its memory the predictions).
Regarding Claim 25,
Berntorp et al. in view of Julian et al. teaches the method of claim 1.
Berntorp et al. further teaches wherein the one or more past time steps include at least one past time step preceding a current time step of the training data set (Fig. 6 teaches t = 0 (at least one past time step) preceding t = 1 (a current time step)).
Regarding Claim 26,
Berntorp et al. in view of Julian et al. teaches the method of claim 25.
Berntorp et al. further teaches wherein the one or more past time steps include multiple past time steps preceding the current time step of the training data set (Fig. 6 teaches t = -2, t = -1, and t = 0 (multiple past time steps) preceding t = 1 (a current time step)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Berntorp et al. (US 9,989,964 B2) in view of Julian et al. (“Neural Network Guidance for UAVs”) and further in view of Noh et al. (“Co-Pilot Agent for Vehicle/Driver Cooperative and Autonomous Driving”).
Regarding Claim 8,
Berntorp et al. in view of Julian et al. teaches the method of claim 7.
Berntorp et al. in view of Julian et al. does not appear to explicitly teach wherein the one or more specified driving scenarios include at least one of a lane merge scenario, an unprotected left turn scenario, a lane change scenario, or a collision scenario.
However, Noh et al. teaches wherein the one or more specified driving scenarios include at least one of ...a lane change scenario (pg. 1037 Section D teaches a lane change scenario), 
or a collision scenario (pg. 1035 Section IV 1: “To evaluate the collision risk of the current traffic situation, three safety factors are used as a threat measure. The first safety factor is time to collision (TTC), which is defined as the time required for two vehicles to collide if they continue at their respective current speeds and trajectories. The second safety factor is time to brake (TTB), which is defined as the time required for the collision to occur if the vehicle keeps its current speed and trajectory”).
Berntorp et al., Julian et al., and Noh et al. are analogous art because they are directed to trajectory generation for vehicles. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the one or more specified driving scenarios include at 
One of ordinary skill in the arts would have been motivated to make this modification in order to address technical and legal issues associated with autonomous driving by leveraging the “Co-Pilot system” to accommodate autonomous driving in all levels of automation (Noh et al. pg. 1032 Section I).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Berntorp et al. (US 9,989,964 B2) in view of Julian et al. (“Neural Network Guidance for UAVs”) and further in view of Aoude et al. (“Driver Behavior Classification at Intersections and Validation on Large Naturalistic Data Set”).
Regarding Claim 14,
Berntorp et al. in view of Julian et al. teaches the method of claim 13.
Berntorp et al. in view of Julian et al. does not appear to explicitly teach wherein filtering the plurality of candidate training data sets based on the one or more criteria comprises discarding candidate training data sets that model driving behavior that is determined to violate a legal restriction.
However, Aoude et al. teaches wherein filtering the plurality of candidate training data sets based on the one or more criteria comprises discarding candidate training data sets that model driving behavior that is determined to violate a legal restriction (pg. 730 ¶-5: “Violating behaviors included drivers that committed traffic violation at the intersection, defined as crossing over the stop bar after the presentation of the red light and continuing into the intersection for at least 3 m within 500 ms...Out of the extracted trajectories, 1673 violating and 13 724 compliant trajectories were found and then used in the classification algorithms” and pg. 731 ¶-2: “The total number of trajectories used for this approach is 10 000 compliant and 1000 violating. In other words, 2000 compliant and 200 violating trajectories are used in the training phase” teach filtering 1000 violating trajectories out of 
Berntorp et al., Julian et al., and Aoude et al. are analogous art because they are directed to trajectory generation for vehicles. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein filtering the plurality of candidate training data sets based on the one or more criteria comprises discarding candidate training data sets that model driving behavior that is determined to violate a legal restriction as taught by Aoude et al. to the disclosed invention of Berntorp et al. in view of Julian et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “algorithms that infer driver behaviors at road intersections and validating them using naturalistic data” in which the algorithms “showed consistent and significant improvements” (Aoude et al. pg. 724 ¶-3; pg. 735 ¶-1).
Regarding Claim 15,
Berntorp et al. in view of Julian et al. teaches the method of claim 13.
Berntorp et al. in view of Julian et al. does not appear to explicitly teach wherein the legal restriction is a speed limit.
However, Aoude et al. teaches wherein the legal restriction is a speed limit (pg. 730 ¶-5: “Violating behaviors included drivers that committed traffic violation at the intersection, defined as crossing over the stop bar after the presentation of the red light and continuing into the intersection for at least 3 m within 500 ms...Out of the extracted trajectories, 1673 violating and 13 724 compliant trajectories were found and then used in the classification algorithms” teaches that a vehicle “crossing over the stop bar after the presentation of the red light and continuing into the intersection for at least 3 m within 500 ms” is considered violating behavior; since the vehicle is supposed to stop at the stop bar, the vehicle moving at any speed to cross a red light can be considered a speed limit violation).
Berntorp et al., Julian et al., and Aoude et al. are analogous art because they are directed to trajectory generation for vehicles. 
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the legal restriction is a speed limit as taught by Aoude et al. to the disclosed invention of Berntorp et al. in view of Julian et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage “algorithms that infer driver behaviors at road intersections and validating them using naturalistic data” in which the algorithms “showed consistent and significant improvements” (Aoude et al. pg. 724 ¶-3; pg. 735 ¶-1).

Response to Arguments
Applicant's arguments filed on 03/25/2021 with respect to the 35 U.S.C. 103 rejection to claims 1, 19, and 20 have been fully considered but they are not persuasive. 
Applicant asserts that “none of the cited training data specifies "respective locations of a training vehicle along a trajectory of the training vehicle at one or more past time steps," as recited in claim 1...The Office Action cites the single sentence from Berntorp's disclosure that "the structure of the recurrent neural network ensures that the future trajectory can be learned by observing the past trajectory" of the vehicle...However, the "past trajectory" referenced here is not identified in the "training data," and are not actually indicative of locations of the vehicle " at one or more past time steps" as recited in claim 1” (Remarks, pg. 11-12).
Examiner’s Response:
The Examiner respectfully disagrees. As clarified in the current prior art rejection, Berntorp et al. teaches “a first training input that identifies respective locations of a training vehicle along a trajectory of the training vehicle at one or more past time steps.” Berntorp et al. in Fig. 6 and Col. 12 lines 1-14: “At each time instance, the sensor measurements 612, for example, as described in relation with FIG. 4D, or images from a camera or three-dimensional point coordinates from a LIDAR, or one of the two combined with GPS information and destinations, captured by the sensing devices equipped in the machine and given by the car-navigation system, together with position information are inputted to the encoder network. The encoder network processes the data through layers of neural computations, which consists of inner product and rectified linear unit nonlinearity operations. The output of the encoder network at each time instance is an abstract representation of the surroundings that can be used by the decoder network to generate a reference trajectory” teach that training data representation 601 (training data sets) contains data about position information (location information) of a training vehicle during past time steps. More specifically, Fig. 6 teaches the information is from past time points such as t= -2 or t = -1. Further, Berntorp et al. in Col. 11 lines 50-59 teaches training a trajectory planning neural network using the training data representation. Please see the current prior art rejection for more information. This response also applies to claims 19 and 20.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YING YU CHEN/Examiner, Art Unit 2125